Case 19-44208-mxm11 Doc 278 Filed 05/20/20   Entered 05/20/20 15:06:08       Page 1 of 48




  Ian T. Peck, TBN #24013306             Robert S. Harrell
  Jarom J. Yates, TBN #24071134          State Bar No. 09041350
  HAYNES AND BOONE, LLP                  Andrew Elkhoury
  2323 Victory Avenue, Suite 700         State Bar No. 24097648
  Dallas, TX 75219                       MAYER BROWN LLP
  Telephone: 214.651.5000                700 Louisiana Street, Suite 3400
  Facsimile: 214.651.5940                Houston, Texas 77004
  Email: ian.peck@haynesboone.com        Telephone: (713) 238-2700
  Email: jarom.yates@haynesboone.com     Facsimile: (713) 238-4888
                                         Email: rharrell@mayerbrown.com
                                         Email: aelkhoury@mayerbrown.com


                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

  In re:                                 )      Chapter 11 Cases
                                         )
  AMERICAN WORKERS INSURANCE             )      Case No. 19-44208-mxm11
  SERVICES, INC.,                        )
                                         )
  ASSOCIATION HEALTH CARE                )      Case No. 19-44209-elm11
  MANAGEMENT, INC.                       )
                                         )      Jointly Administered Under
                                         )      Case No. 19-44208-mxm11
                   Debtors.              )

      MOTION OF INSURETY CAPITAL LLC FOR ENTRY OF AN ORDER (I)
   DIRECTING APPOINTMENT OF EXAMINER PURSUANT TO 11 U.S.C. § 1104(c),
         AND (II) ESTABLISHING EXAMINER’S DUTIES AND POWERS
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                                    Entered 05/20/20 15:06:08                        Page 2 of 48




                                                   TABLE OF CONTENTS

                                                                                                                                          Page

 I.       Jurisdiction and Venue ....................................................................................................... 1

 II.      Background ........................................................................................................................ 1
          A.          Insurety’s Relationship to the Debtors ................................................................... 1

          B.          The Debtors Commence their Chapter 11 Cases ................................................... 2

          C.          The NIIA Motion ................................................................................................... 3

          D.          The Debtors’ Numerous Reporting Discrepancies ................................................ 4
                      i.        The Debtors’ Prepetition Reporting ........................................................... 4

                      ii.       The Debtors’ Postpetition Reporting ......................................................... 4

                      iii.      Insurety’s Identification of Numerous Discrepancies and
                                Irregularities in the Various Data Sets ....................................................... 6
          E.          Insurety’s Efforts to Obtain Clarification of the Reporting Discrepancies............ 7

          F.          Discrepancies and Irregularities in the Debtors’ Financial Records ...................... 8

          G.          Evidence of Twisting ............................................................................................. 9

          H.          The Debtors’ Conflicts of Interest and Dealings with Insiders............................ 11
                      i.        Mr. Jordan’s Insider Relationships .......................................................... 11

                      ii.       Mansfield Management ........................................................................... 12

                      iii.      NIIA ......................................................................................................... 13

                      iv.       Mr. Brock’s Insider Relationships ........................................................... 14

                      v.        Other Insider Relationships...................................................................... 14
          I.          The New CRO Application .................................................................................. 15
 III.     Relief Requested .............................................................................................................. 15

 IV.      Basis for Relief Requested ............................................................................................... 16
          A.          The Appointment of an Examiner is Warranted under the Circumstances
                      of These Chapter 11 Cases................................................................................... 16
                      i.        The Appointment of An Examiner is in the Interests of the
                                Debtors’ Estates ....................................................................................... 17



 4817-7129-2347 v.3                                              i
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                                     Entered 05/20/20 15:06:08                         Page 3 of 48




                      ii.        The Debtors’ Qualifying Combined Unsecured Debts Exceed
                                 $5,000,000................................................................................................ 22
          B.          Establishment of Examiner’s Duties and Powers Pursuant to 11 U.S.C. §
                      1106(b) ................................................................................................................. 24




 4817-7129-2347 v.3                                               ii
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                                            Entered 05/20/20 15:06:08                          Page 4 of 48



                                                        TABLE OF AUTHORITIES

                                                                                                                                                 Page(s)

 Cases

 In re Dewey & LeBoeuf LLP,
     478 B.R. 627 (Bankr. S.D.N.Y. 2012) ................................................................................................. 22

 In re Erickson Ret. Communities, LLC,
     425 B.R. 309 (Bankr. N.D. Tex. 2010) ................................................................................................ 22

 In re Gilman Servs.,
     46 B.R. 322 (Bankr. D. Mass 1985) ..................................................................................................... 18

 In re Keene Corp.,
     164 B.R. 844 (Bankr. S.D.N.Y. 1994) ................................................................................................. 18

 In re McCornhill Publishing, Inc.,
     73 B.R. 1013 (Bankr. S.D.N.Y. 1987) ................................................................................................. 18

 In re Revco D.S., Inc.
     898 F.2d 498 (6th Cir. 1990) .......................................................................................................... 22, 24

 In re UAL Corp.,
     307 B.R. 80 (Bankr. N.D. Ill. 2004) ..................................................................................................... 16

 Statutes

 11 U.S.C. §502(a) ....................................................................................................................................... 23

 11 U.S.C. §§ 1104 and 1106 ......................................................................................................................... 1

 11 U.S.C. §1104(c), and (II) ............................................................................................................. 1, 22, 23

 11 U.S.C. § 1106(b) .............................................................................................................................. 24, 25

 28 U.S.C. §§ 157 and 1334 ........................................................................................................................... 1

 28 U.S.C. § 157(b)(2)(A) .............................................................................................................................. 1

 28 U.S.C. §§ 1408 and 1409 ......................................................................................................................... 1

 Bankruptcy Code § 1104(c) ...................................................................................................... 15, 16, 22, 24

 Bankruptcy Code § 1104(c)(1) and (c)(2)................................................................................................... 17

 Bankruptcy Code §§ 1104(c) and 1106(b) ............................................................................................ 16, 24

 Bankruptcy Code § 1106 ............................................................................................................................ 24




 4817-7129-2347 v.3                                                    iii
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                                               Entered 05/20/20 15:06:08                              Page 5 of 48



 Other Authorities

 Bankruptcy Rule 3001(f) ............................................................................................................................ 23

 Bankruptcy Rule 3003(b)(1) ....................................................................................................................... 23

 Bankruptcy Rules 3001(f) and 3003(b)(1) .................................................................................................. 23

 Black’s Law Dictionary .............................................................................................................................. 22

 Order (i) ...................................................................................................................................................... 25




 4817-7129-2347 v.3                                                       iv
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                 Entered 05/20/20 15:06:08       Page 6 of 48




          Insurety Capital, LLC (“Insurety”) files this Motion of Insurety Capital LLC for Entry of

 an Order (I) Directing Appointment of Examiner Pursuant to 11 U.S.C. §1104(c), and (II)

 Establishing Examiner’s Duties and Powers (the “Motion”). In support of the Motion, Insurety

 would show the Court as follows:

 I.       Jurisdiction and Venue

          1.          The Court has jurisdiction over these cases and this matter pursuant to 28 U.S.C.

 §§ 157 and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is

 a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The legal predicate for the relief sought

 herein is 11 U.S.C. §§ 1104 and 1106.

 II.      Background

          A.          Insurety’s Relationship to the Debtors

          2.          Debtor American Workers Insurance Services, Inc. (“AWIS”) is an insurance

 marketing organization (“IMOs”) from which Insurety, prior to the petition date, acquired future

 commissions (and fees) through cash payments (the “Purchased Assets”). Insurety has purchased

 future commissions from AWIS since July 2018.

          3.          Insurety and AWIS agreed to use Debtor Association Health Care Management,

 Inc. (“AHCM” and together with AWIS, the “Debtors”), a licensed third-party administrator

 (“TPA”), to collect insurance premiums and other fees paid by policyholders. Under the TPA

 servicing agreement between AWIS, AHCM, and Insurety (the “TPA Servicing Agreement”),

 after collecting insurance premiums, AHCM was obligated to hold the premiums in trust “for the

 benefit of the insurance carrier, the Buyer [Insurety], the Producers, and the IMO [AWIS].” TPA

 Servicing Agreement § 1.02(1). Specifically, AHCM was required to hold the premiums in trust

 until remitting the agreed upon portion of the premiums through a waterfall, first to insurance




 4817-7129-2347 v.3                               1
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                Entered 05/20/20 15:06:08        Page 7 of 48




 carriers, then to Insurety (i.e. Insurety’s Purchased Assets), then to other parties as required by the

 parties’ various agreements.

          4.          Policyholders pay premiums to the TPA on a daily basis, usually by credit card,

 check, or money order. The TPA collects the premium payments and reports the collections to

 Insurety on a monthly basis. Along with the submittal of the monthly collection report, the TPA

 sends Insurety its assets every month.

          5.          When Insurety declined to purchase certain commissions offered by AWIS in July

 2019—consistent with its contractual right to exercise discretion—the Debtors should have

 continued to provide Insurety their monthly collection reports and to submit the commissions

 received from policyholders on account of the policies for which Insurety purchased the future

 commissions. The Debtors also should have held the portion of the payments from policyholders

 constituting Insurety’s Purchased Assets in trust. Instead of transferring Insurety’s assets to

 Insurety or holding them in trust, the Debtors converted Insurety’s Purchased Assets that AHCM

 collected (and was obligated to hold in trust for Insurety) to purchase additional insurance

 commissions from their Producers for the Debtors’ own benefit.

          B.          The Debtors Commence their Chapter 11 Cases

          6.          On October 14, 2019 (the “Petition Date”), the Debtors commenced their chapter

 11 cases. In discussions preceding the first day hearing, Insurety urged the Debtors to retain a chief

 restructuring officer (CRO). The Debtors declined, but ultimately agreed to retain a financial

 advisor and filed a retention application on October 22 [Docket No. 40] seeking to retain William

 L. Roberts (“Mr. Roberts”) and CR3 Partners, LLC (“CR3”) as financial advisor. The Debtors did

 not set the initial application for hearing.

          7.          On November 11, 2019, the Debtors abruptly withdrew the application to retain

 Mr. Roberts and CR3 as financial advisor and filed an application to retain CR3 and Mr. Roberts


 4817-7129-2347 v.3                               2
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                   Entered 05/20/20 15:06:08           Page 8 of 48




 as CRO [Docket 79] (the “CRO Application”) and requested an expedited setting for November

 13, 2019. Although Insurety had initially requested that the Debtors retain a CRO, Insurety filed

 an objection to the CRO Application [Docket No. 86] because it was concerned that the proposed

 CRO was not given sufficient autonomy or oversight and the mandate proposed by the Debtors

 did not allow the CRO to provide reports and/or recommendations to the Court. The Court

 approved the CRO application [Docket No. 90] and the Debtors retained CR3 and Mr. Roberts as

 CRO.

          C.          The NIIA Motion

          8.          The Debtors disclosed during the first day hearing that they were contemplating a

 transition of the AWIS business to a non-debtor affiliate of the Debtors.1 In December 2019, the

 Debtors filed a motion seeking authorization for AHCM to enter into a servicing agreement with

 NIIA [Docket No. 113] (the “NIIA Motion”).2 In fact, the Debtors disclosed that AHCM and NIIA

 had already begun conducting business “on or about October 21, 2019” and that the proposed

 agreement would “formalize[] the relationship between AHCM and NIIA.” NIIA Motion ¶¶ 17-

 18. In light of the transition of the AWIS business to NIAA, Insurety believed any CRO appointed

 by the Court should have more oversight and autonomy than the Debtors desired.

          9.          Insurety objected to the NIIA Motion [Docket No. 161] because, inter alia, the

 arrangement effectively displaces the agreement between AHCM and AWIS, is likely to harm

 AWIS and its creditors, enhances the risk of twisting, and will benefit the Debtors’ insiders to the

 detriment of AWIS and its creditors. Because of the insider nature of the transaction, heightened

 scrutiny must be applied to the transaction and enhanced transparency should be required of the


 1
   First Day Transcript p. 57, lns. 3-19.
 2
   The Debtors subsequently filed Supplement to Debtors’ Motion for Authority to Enter into Servicing Agreement
 Between Association Healthcare Management, Inc. and National Individual Insurance Agency, LLC [Docket No. 139]
 (the “NIIA Supplement”)


 4817-7129-2347 v.3                                3
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                 Entered 05/20/20 15:06:08        Page 9 of 48




 Debtors and NIIA before any transaction between AHCM and NIIA can be approved. A hearing

 on the NIIA Motion was been continued to July 6, 2020 [Docket No. 264].

          D.          The Debtors’ Numerous Reporting Discrepancies

          10.         Not only are the Debtors’ prepetition reports inconsistent with the Debtor’s

 postpetition reports, but the Debtor’s postpetition reports contradict themselves as well. The

 following is a summary of the different reports the Debtors’ have provided Insurety.

                      i.     The Debtors’ Prepetition Reporting

          11.         Prior to the Petition Date, on a weekly basis, AWIS sent Insurety funding reports

 composed of a list of policies written, the commission amounts on those policies, the requested

 advance amount and other information (the “Original Funding Reports”). Similarly, from August

 2018 through July 2019, the Debtors also provided monthly collection reports to Insurety that

 purported to contain a complete listing of renewed policies and related collection amounts (the

 “Original Collection Reports”).

                      ii.    The Debtors’ Postpetition Reporting

          12.         After the Petition Date, pursuant to court order, by agreement, and/or in response

 to discovery requests propounded by Insurety, the Debtors and CyberX Group, LLC (“CyberX”),

 have provided, inter alia, the following reports and data to Insurety:

        a. Cancellation Report. A list of cancelled policies that was received from the Debtors
           through discovery on December 2, 2019 (the “Cancellation Report”). The Cancellation
           Report ostensibly contains a list of all policies cancelled from July 2018 through
           December 1, 2019 tracked by member ID and termination date. The Cancellation Report
           also included detailed information such as member and product information for each
           cancelled policy.

        b. Discovered Collection Reports. The collection reports provided by the Debtors through
           discovery in November 2019 which cover the period from August 2018 through July
           2019 (the “Discovered Collection Reports”). The Discovered Collection Reports report
           data on a monthly basis and ostensibly incorporate the collections received as tracked by
           policy number.



 4817-7129-2347 v.3                                4
Case 19-44208-mxm11 Doc 278 Filed 05/20/20             Entered 05/20/20 15:06:08        Page 10 of 48




         c. Postpetition Collection Reports. The collection reports provided by the Debtors to
            Insurety since the Petition Date through the present (the “Postpetition Collection
            Reports”). The Postpetition Collection Reports have not always been presented in a
            consistent format and some lack crucial data, such as, for example, the individual policy
            IDs for which collections are being reported.

         d. CyberX Collection Reports. In response to a subpoena issued by Insurety, CyberX
            produced collection reports to Insurety in November 2019 which cover the period from
            August 2018 through October 2019 (the “CyberX Collection Reports”). The Debtors
            license and use a software system developed by CyberX to process new policies written
            and collections received. Because CyberX merely licenses and hosts the data processing
            software used by the Debtors, but does not manage or populate policy-related data, the
            CyberX Collection Reports should match the Original Collection Reports and the
            Discovered Collection Reports for the periods in question. However, these reports do not
            match.

         e. Discovered Funding Reports. The funding reports produced by the Debtors through
            discovery which cover the period from August 2018 through July 7, 2019 (the
            “Discovered Funding Reports”). The Discovered Funding Reports appear to be generated
            on a weekly basis and ostensibly contain a comprehensive list of the funds requested for
            commission advances on new policies as tracked by policy number.

         f. CyberX Funding Reports. The funding reports provided by CyberX through discovery
            in November 2019 which cover the period from August 2018 through October 2019 (the
            “CyberX Funding Reports”). The CyberX Funding Reports ostensibly incorporate the
            funds required for commission advances on new policies as tracked by policy number.
            The CyberX Funding Reports also include detailed information regarding the member,
            product, and commissionable amount associated with each new policy.

         g. Member File. A spreadsheet containing a list of members who have purchased policies
            through AWIS that was received from the Debtors after the Petition Date (the “Member
            File”). The Member File contains data relating to 71,953 member IDs, and includes the
            initial payment date along with other key data.

         h. Product Persistency Report. A report received from AHCM that identifies the annual
            persistency and falloff by month for every active product offered by AHCM from
            October 2018 through September 2019 (the “Product Persistency Report”). The Product
            Persistency Report ostensibly contains a comprehensive list of every product offered by
            AHCM to policy holders tracked by product name. The Product Persistency Report
            identifies the total number of enrollments, no takes, and falloffs by month to determine
            the total number of terminations, as well as the falloff percentage, for each product.

         i. Face-to-Face Data. A spreadsheet produced by the Debtors through discovery in
            November 2019 containing a list of members who purchased a policy in a “face-to-face”
            setting from October 2018 through September 2019 (the “Face-to-Face Data”). The Face-
            to-Face Data is generated on a monthly basis and is composed of policy information such



  4817-7129-2347 v.3                           5
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                   Entered 05/20/20 15:06:08         Page 11 of 48




              as the associated Member ID, billing frequency, and monthly premium for each face-to-
              face policy.

                       iii.   Insurety’s Identification of Numerous Discrepancies and Irregularities in the
                              Various Data Sets

           13.         Because the Debtors and Insurety historically used the Debtors’ reports to

  determine the amount of money to transfer to Insurety on a monthly basis (as both Insurety’s assets

  and fees)—and have continued to use the Debtors’ postpetition reports to determine and transfer

  Insurety’s assets back to Insurety under the Court’s Final Order on Cash Collateral—accurate

  postpetition reporting is necessary for the Debtors to perform their postpetition obligations.

           14.         Insurety, with the help of its financial advisor, Whitely Penn, engaged in an in-

  depth analysis and comparison of the data and information included in the various reports received

  from the Debtors and CyberX from both the prepetition and the postpetition periods.

           15.         Based on its review of the various reports, Insurety identified an alarming number

  of discrepancies and irregularities. Insurety included an overview of its analysis and findings in a

  letter sent by Insurety’s counsel to the Debtors’ counsel on May 13, 2020 (the “May 13 Letter”).

  A copy of the May 13, 2020 letter is attached hereto as Exhibit A and is incorporated herein by

  reference in its entirety. The chart below provides a summary of some of the key discrepancies

  Insurety has identified.




  4817-7129-2347 v.3                                 6
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                 Entered 05/20/20 15:06:08        Page 12 of 48




                              Summary Chart of Discrepancies in the Reports
   Comparing…                     To…                       Discrepancy
   Cancellation Report            Discovered Collection     Missing/withheld collections from 10,124
                                  Reports                   Policies ($4,020,170.37)
   Original Collection            Discovered Collection     Discovered Collection Reports omit 4,200
   Reports                        Reports                   policies included in the Original Collection
                                                            Reports. These same policies also do not
                                                            appear in the Cancellation Report. The
                                                            omission of 4,200 policies means that the
                                                            Debtors’ postpetition reporting on Insurety
                                                            collections is likely grossly understated.
                                                            Substantial discrepancies in the number of
                                                            policies reported and the amounts collected
                                                            (e.g. 2,500 discrepancy in number of
                                                            policies reported for April 2019)
   Original Collection            CyberX Collection         Substantial discrepancies in the number of
   Reports                        Reports                   policies reported and amounts collected
                                                            (e.g., $600,000 discrepancy for July 2019)
   CyberX Funding                 Original Funding          Substantial discrepancies in the number of
   Reports                        Reports                   policies reported and amounts collected
                                                            (e.g., $172,000 and 604 policies for
                                                            October 2018)
   Discovered Collection          Cancellation Report       Substantial discrepancies in Unique
   Reports                                                  Members (22,600 Member-difference)
   Funding Reports                Member File               Substantial discrepancies between no-take
                                                            credits acknowledged in the Funding
                                                            Reports and the cancellation data in the
                                                            Member File (e.g. 11,163 un-credited no-
                                                            takes, and 4,135 only partially credited no-
                                                            takes representing over $2.6 million in
                                                            unreported, or underreported, credits)

           E.          Insurety’s Efforts to Obtain Clarification of the Reporting Discrepancies

           16.         Since Mr. Roberts’ retention as CRO, Insurety has attempted to work with him, to

  learn the reasons these reporting discrepancies exist. In early December 2019, Whitley Penn

  contacted Mr. Roberts by phone and email to inform him of these discrepancies. In January 2020,

  an Insurety representative and Whitley Penn met in person with Mr. Roberts and presented him

  with documents and files identifying a number of the discrepancies described above. Insurety was

  4817-7129-2347 v.3                                 7
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                 Entered 05/20/20 15:06:08       Page 13 of 48




  informed by Mr. Roberts that he would review the Insurety analysis and conduct an internal review

  to resolve the discrepancies and otherwise provide further clarification to Insurety. When Insurety

  followed up in February and March, it was informed by Mr. Roberts that he had still not begun his

  review of the materials. On April 3, 2020, Insurety again contacted Mr. Roberts only to learn that

  he had still not reviewed the materials—but intended to do so.

           17.         Despite Insurety’s efforts over six months to obtain answers through Mr. Roberts

  Insurety knows little more today than it knew when it started the process. Insurety is aware that

  Mr. Roberts has experienced health issues that have made it difficult or impossible for him to

  continue serving as the Debtors’ CRO. However, Insurety also believes that Mr. Roberts failed to

  provide the information and analysis Insurety requested because (1) the Debtors do not want

  Insurety or the Court to have access to the requested information and analysis, and (2) Mr. Roberts

  lacked the authority, independence, and mandate to obtain and/or provide that information and

  analysis.

           F.          Discrepancies and Irregularities in the Debtors’ Financial Records

           18.         While Insurety has had only limited access to the Debtors’ financial records,

  Insurety has reviewed the following financial information and reporting:

                 a. The AHCM general ledger for the period beginning in June 2018 through early
                    October 2019 produced by AHCM through discovery in the Chapter 11 Cases (the
                    “AHCM General Ledger”).

                 b. AHCM bank statements for Comerica account ending in 4886, Bank of America
                    account ending in 3124, and Capital One account ending in 8773, for the period
                    beginning in July 2018 through September 2019 that were produced by AHCM
                    through discovery in the Chapter 11 Cases (collectively, the “Bank Statements”).

                 c. The Debtors’ postpetition revenue summaries prepared by AHCM, which
                    ostensibly indicate actual / projected revenues for October through December 2019
                    (the “Debtors’ Revenue Summaries”). The Debtors’ Revenue Summaries
                    additionally identify the actual / projected cost of goods sold and gross profit for
                    each month.



  4817-7129-2347 v.3                               8
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                  Entered 05/20/20 15:06:08       Page 14 of 48




           19.         Through its review of the AHCM General Ledger, the Bank Statements, and the

  Debtors’ Revenue Summaries, Insurety has identified a number of disconcerting discrepancies and

  irregularities. For example, Insurety’s review of the AHCM General Ledger revealed that the

  balances in the Comerica Bank Statements decreased by approximately $763,000 from June 2019

  through August 2019, whereas the balance for the Comerica account as described in the AHCM

  General Ledger increased by approximately $475,000 during the same time period. Similarly, the

  AHCM General Ledger for September 2019 indicated revenues of $5.7 million while the Debtors’

  Revenue Summaries indicated revenues of $7.7 million during the same period.

           20.         In short, the limited financial information the Debtors have provided to Insurety,

  coupled with the lack of meaningful assistance by Mr. Roberts have prevented the “fishbowl”

  transparency discussed by the Court at the First Day Hearing. As a result, Insurety has been unable

  to find out why the gross discrepancies in the Debtors’ reports exist and how they can be addressed.

  An investigation and analysis of Debtors’ books and records is thus necessary to protect the

  Debtors' estates, and the assets of Insurety and the other creditors.

           G.          Evidence of Twisting

           21.         Twisting occurs when a producer signs up an existing customer of one IMO (e.g.

  AWIS) pursuant to a new producer agreement with a new entity (e.g. NIIA) in order to earn a new

  commission. The risk of twisting is particularly great where a producer receives an advance

  because once the advance is received the producer has a strong incentive to transition the existing

  customer to a new policy that will allow the producer to receive a new commission.

           22.         During Insurety’s cross examination of Mr. Jordan at the first day hearing, he

  conceded that if the AWIS business, including agents working for AWIS, was transitioned to NIIA




  4817-7129-2347 v.3                                9
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                        Entered 05/20/20 15:06:08               Page 15 of 48




  that agents would have an incentive to sell existing AWIS customers new policies to earn a new

  commission – i.e. engage in twisting.3

           23.         After learning through the NIIA Motion that the Debtors had begun transitioning

  the AWIS business to NIIA, Insurety asked the Debtors’ CRO to conduct an analysis to determine

  whether twisting was occurring. At a meeting in January 2020 between Mr. Roberts, Insurety, and

  Whitley Penn, Insurety learned that Mr. Roberts had compared lists of AWIS policyholders and

  the NIIA policyholders and that at the time of his analysis, 188 members (i.e. policyholders), with

  an unknown number of policies, left AWIS and transitioned to NIIA. Of those 188 members, 41

  were sold the new policy by the same agent who sold them the old policy. Mr. Roberts said he

  intended to investigate the 41 members (presumably by reviewing the recorded calls) but suggested

  that he was less concerned about the remaining 143 members because a different agent had sold

  each of the new policies.

           24.         Insurety advised Mr. Roberts it was common practice for an agent who wanted to

  collect a new commission to have an affiliated agent sell the new policy to disguise twisting

  scheme. Mr. Roberts acknowledged the concern and stated he would include sales to the other 143

  members in his investigation. Mr. Roberts also indicated that he would update his analysis. Despite

  several subsequent inquiries by Insurety to Mr. Roberts, Mr. Roberts has not provided any

  additional information regarding his investigation of the 188 potential cases of twisting. Mr.

  Roberts has also not informed Insurety whether he has reviewed subsequent reporting to determine

  whether additional potential instances of twisting have occurred.


  3
    First Day Transcript pp. 60 (“Q: And so if agents go from your company to Mr. Brock’s company…then there is a
  danger of those agents and their customers switching out policies, isn’t there? A: There’s certainly a chance.”); Id. at
  66-67 (Q: And one other thing. Once you wind down this part of your business that has these agents in it that receive
  these advances and you move those agents over to Mr. Brock’s agency, those agents have an incentive to change
  policy with one of their customers because then they can get a commission again, correct? A: If they were allowed to,
  yes.”).


  4817-7129-2347 v.3                                   10
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                        Entered 05/20/20 15:06:08   Page 16 of 48




              H.       The Debtors’ Conflicts of Interest and Dealings with Insiders

              25.      Based on testimony during the first day hearing, statements in pleadings filed with

  the Court, information provided in the Debtors’ schedules (the “Schedules”) and statements of

  financial affairs (each, a “SOFA”), and testimony provided during the § 341 meeting (the “341

  Meeting”), it is clear that the Debtors’ finances and operations are intertwined and otherwise

  closely tied to the Debtors’ indirect owner Mr. Jordan, Mansfield Business Management, LLC

  (“Mansfield Management”), and various of the Debtors’ officers and/or employees, including,

  inter alia, Mr. Brock, Randee Moscorro, Delbert Lee, and Omar Kasani.

                       i.        Mr. Jordan’s Insider Relationships

              26.      Mr. Jordan is the ultimate indirect owner of both of the Debtors. First Day

  Transcript, p. 24, lns. 1-2. In the AHCM SOFA, Mr. Jordan is also identified as the “CEO and

  Chairman of Board” of AHCM. Mr. Jordan is not listed as the CEO of AWIS in the AWIS SOFA,

  Mr. Jordan testified at the first day hearing that he was the “CEO and owner” of the Debtors and

  that he is “involved in the operation of both of [the] Debtors.” First Day Transcript, p. 24, lns. 1-

  2; p. 25, lns. 8-19. During the 341 Meeting, Mr. Brock also testified that Mr. Jordan is the 100%

  owner of Mansfield Management. As more fully discussed below, Mansfield Management

  received over $1.2 million from AHCM during the year preceding the petition date. AHCM SOFA

  p. 15.

              27.      In addition to being the owner, CEO and director of the Debtors, and the owner of

  Mansfield Management, Mr. Jordan is also the indirect owner of NIIA. Although both Mr. Jordan4

  and Mr. Brock5 testified at the hearing that NIIA was Mr. Brock’s agency, in the NIIA Motion,

  the Debtors disclose that NIIA is actually owned by Mr. Jordan, although Mr. Brock is identified


  4
      First Day Transcript, p. 57, lns. 14-19; p. 59, lns. 5-8.
  5
      First Day Transcript, p. 131, lns. 17-25.


  4817-7129-2347 v.3                                        11
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                  Entered 05/20/20 15:06:08       Page 17 of 48




  as the managing member of NIIA. NIIA Motion ¶ 3. Since filing the NIIA Motion, the Debtors

  have further clarified that the direct owner of NIIA is Grayford Business Management, LLC. NIIA

  Supplement ¶ 2.

                       ii.    Mansfield Management

           28.         Until the 341 meeting, the Debtors disclosed almost nothing about the relationship

  between the Debtors and Mansfield Management other than disclosures in the SOFAs that the

  Debtors made $1,247,581.40 in insider payments to Mansfield Management and that Mansfield

  Management made a loan to the Debtors. At the 341 Meeting, based on questions to Mr. Brock by

  Insurety’s counsel, Mr. Brock disclosed that Mansfield Management is wholly owned by Mr.

  Jordan and that Mansfield Management was specifically set up to do business with the Debtors.

  Mr. Brock testified at the 341 Meeting that he is not aware of any other business conducted by

  Mansfield Management aside from the business it conducts with the Debtors.

           29.         Mr. Brock’s testimony at the 341 Meeting revealed that Mansfield Management

  effectively serves as a pass-through entity from which a number of the Debtors’ executives and

  employees receive payments from Mansfield Management, all from funds received by Mansfield

  Management from the Debtors. Specifically, Mr. Brock testified that the following individuals

  receive payments from Mansfield Management: Mr. Brock, Mr. Lindsay, Delbert Lee (the AHCM

  chief operating officer) (“Mr. Lee”), Randee Mascorro (the AWIS Senior Director of Business

  Operations and Secretary and sole employee of AWIS) (“Ms. Mascorro”), Robert Barns, Rami

  Hassan, and Ralph Scott. Although Mr. Brock testified that he received between 15-20% of the

  Mansfield Management revenues, Mr. Brock testified that he has no written agreement with

  Mansfield Management, nor does he have a formal title. Mr. Brock further testified that he is not

  aware of any agreement between Mansfield Management and NIIA.




  4817-7129-2347 v.3                               12
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                  Entered 05/20/20 15:06:08       Page 18 of 48




                       iii.   NIIA

           30.         During the First Day Hearing, Mr. Jordan and Mr. Brock suggested that NIIA was

  owned by Mr. Brock. In the NIIA Motion, the Debtors originally stated that NIIA is wholly owned

  by Mr. Jordan, and Mr. Brock is the Managing Member. During the 341 Meeting, Mr. Brock also

  testified that he was the president of NIIA. Notably, during the First Day Hearing, Mr. Jordan

  never testified that he was the owner of NIIA, even though, in reference to NIIA, Mr. Jordan

  testified that the Debtors had entered into “an agreement with an agency that we’re very familiar

  with” to take over the AWIS call center business. First Day Transcript p. 44, lns. 13-24; see also

  First Day Transcript p. 57, lns. 14-19 (confirming that “Mr. Brock set up a company that can do

  what AWIS can do”). In the NIIA Supplement, the Debtors have changed the foregoing and are

  now taking the position that NIIA is owned by Grayford Business Management, LLC. The NIIA

  Supplement does not disclose the owners of Grayford Business Management, LLC, or whether it

  holds any other assets or conducts any other business.

           31.         Indeed, “Grayford Business Management, LLC” appears to be a typo, as Insurety

  has found no records of its existence. Instead, a “Graford Business Management, LLC” was formed

  on October 23, 2019 with Landon Jordan as its Registered Agent and Member. But, this entity was

  involuntarily terminated by the Texas Secretary of State on December 4, 2019, for not paying the

  filing fee prescribed by law, and failing to correct its neglect, delinquency, or omission after being

  provided notice to its registered office. See Exhibit B. Accordingly, NIIA appears to be owned by

  a defunct entity.

           32.         Perhaps thinking that it is better to ask forgiveness than permission, the Debtors

  disclosed in the NIIA Motion that “[o]n or about October 21, 2019, NIIA began selling Product to

  customers through the Producers at the call centers”, even though the Debtors did not file the

  Motion for authority to do so until December 11, 2019. NIIA Motion ¶ 17. The Debtors similarly


  4817-7129-2347 v.3                               13
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                  Entered 05/20/20 15:06:08       Page 19 of 48




  disclosed their intention to make a first payment of $250,000 to NIIA on December 15, even

  though they would not have yet received court authorization. NIIA Motion ¶ 20. In the NIIA

  Supplement, the Debtors have disclosed that the initial payment was actually $210,000, net of fees

  payable to AHCM.

                       iv.    Mr. Brock’s Insider Relationships

           33.         Mr. Brock testified during the First Day Hearing that he is the president of AWIS.

  The AWIS Schedule also identifies Mr. Brock as its president. As mentioned elsewhere herein,

  Mr. Brock is also the managing member and president of NIIA. During the 341 Meeting, Mr.

  Brock testified that he does not have an employment agreement with NIIA and that he does not

  expect any compensation from NIIA for the work he performs as president. Mr. Brock’s testimony

  raises the question of how he will be compensated for the work he performs for NIIA. Notably,

  even though the Schedules and SOFAs do not directly disclose that Mr. Brock received

  compensation from the Debtors, through his testimony at the 341 Meeting, Insurety learned that

  Mr. Brock was receiving payments through Mansfield Management. Presumably Mr. Brock will

  receive some form of payment for his services.

                       v.     Other Insider Relationships

           34.         In addition to Mr. Brock and Mr. Jordan, other of the Debtors’ officers also have

  insider relationships with Mansfield Management and potentially with NIIA. For example, as

  previously discussed, both Ms. Mascorro and Mr. Lee receive payments from Mansfield

  Management. The Debtors have not disclosed how much Ms. Mascorro or Mr. Lee have received

  from Mansfield Management, the nature of the payments, the work provided in consideration for

  the payments, or any other relevant details. In fact, but for the questioning of Mr. Brock at the 341

  Meeting, non-insiders would not know of the relationships between Mansfield Management and

  the Debtors’ officers. Under the circumstances, particularly the lack of transparency into the


  4817-7129-2347 v.3                               14
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                Entered 05/20/20 15:06:08      Page 20 of 48




  various affiliations and relationships between the Debtors and non-debtor affiliates, including

  NIIA and Mansfield Management, there is an enhanced risk that the Debtors and their estates will

  be harmed if the Motion is approved.

           I.          The New CRO Application

           35.         On April 24, 2020, the Debtors filed the Debtors’ Application for Order (A)

  Authorizing the Employment and Retention of Harris & Dickey, LLC to Provide a Chief

  Restructuring Officer and Certain Additional Personnel to the Debtors, and (B) Designating John

  Tittle, Jr. as Chief Restructuring Officer for the Debtors [Docket No. 231] (the “New CRO

  Application”).

           36.         On May 13, 2020, Insurety sent the May 13 Letter to the Debtors informing the

  Debtors that Insurety would be filing a limited objection to the New CRO Application and would

  seek the appointment of an examiner. On May 15, 2020, Insurety filed its limited objection to the

  New CRO Application [Docket No. 272]. While Insurety did not object to the Debtors’ retention

  of Mr. Tittle or Harris & Dickety (“H&D”), Insurety believed that it would be preferable for H&D

  to be retained as financial advisor and for consideration of H&D’s appointment as CRO to be

  considered together with this Motion. The Debtors requested an expedited setting to consider the

  New CRO Application and the Court granted the motion to expedite and set a hearing for May 21,

  2020. While Insurety would have preferred that the Debtors retain H&D as financial advisor until

  a hearing on this Motion could be considered, for reasons of efficiency and judicial economy

  Insurety opted to withdraw its objection to the entry of an order approving the New CRO

  Application subject to a reservation of rights.

  III.     Relief Requested

           37.         Insurety requests that the Court order the appointment of an examiner in these

  chapter 11 cases pursuant to Bankruptcy Code § 1104(c) to conduct an investigation in accordance


  4817-7129-2347 v.3                              15
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                Entered 05/20/20 15:06:08       Page 21 of 48




  with Bankruptcy Code §§ 1104(c) and 1106(b) into (i) the insider relationships, prepetition and

  postpetition transfers to insiders, and potential self-dealing by and amongst the Debtors, the

  Debtors’ officers and directors, the Debtors’ affiliates, and the affiliates of the Debtors’ insiders,

  (ii) the discrepancies and irregularities identified by Insurety in the data provided by the Debtors

  both before and after the Petition Date, (iii) the Debtors’ data management and data processing

  systems, (iv) the Debtors’ books and records, financial reporting, and financial reporting systems,

  and (v) potential instances of twisting that have occurred since the Petition Date.

  IV.      Basis for Relief Requested

           A.          The Appointment of an Examiner is Warranted under the Circumstances of
                       These Chapter 11 Cases

           38.         Bankruptcy Code § 1104(c) governs requests for the appointment of an examiner

  and provides in relevant part:

           If the court does not order the appointment of a trustee under this section, then at
           any time before the confirmation of a plan, on request of a party in interest or the
           United States trustee, and after notice and a hearing, the court shall order the
           appointment of an examiner to conduct such an investigation of the debtor as is
           appropriate . . . if –

                  (1) such appointment is in the interests of creditors, any equity security
           holders, and other interests of the estate; or

                  (2) the debtor’s fixed, liquidated, unsecured debts, other than debts for
           goods, services, or taxes, or owing to an insider, exceed $5,000,000.

  11 U.S.C. § 1104(c) (emphasis added).

           39.         Under Bankruptcy Code § 1104(c), four requirements must be met for an examiner

  to be appointed: (1) the debtor must still be in possession of the estate; (2) a plan must not have

  been confirmed; (3) a party in interest must request the appointment; and (4) either (a) the

  appointment of the examiner is in the interests of the estate or (b) the specified unsecured debts of

  the debtor must exceed $5 million. In re UAL Corp., 307 B.R. 80, 84 (Bankr. N.D. Ill. 2004).



  4817-7129-2347 v.3                              16
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                  Entered 05/20/20 15:06:08       Page 22 of 48




           40.         Here, the first three requirements are easily met. The Debtors continue as debtors

  and debtors-in-possession, no plan has been confirmed (or proposed), and Insurety, a party in

  interest in these Chapter 11 Cases, has filed this Motion. As more fully addressed below, each of

  the requirements of Bankruptcy Code § 1104(c)(1) and (c)(2) are also met.

                       i.     The Appointment of An Examiner is in the Interests of the Debtors’
                              Estates

           41.         The Debtors’ estates are in sore need of an objective independent third party to

  provide transparency and to assess potential mismanagement, misconduct, and irregularities from

  both before and after the Petition Date. As detailed in the background section of the Motion, many

  facts and circumstances in these chapter 11 cases favor the appointment of an examiner. The

  Debtors’ pervasive insider connections, conflicts of interest, potential self-dealing, and evidence

  of twisting are by themselves a sufficient basis to appoint an examiner. The numerous reporting

  discrepancies, evidence of financial mismanagement, and related concerns described in the Motion

  also raise serious questions about the reliability of the information reported by the Debtors.

  Furthermore, eight months into these chapter 11 cases, the Debtors have not filed a plan and have

  not described in any detail their proposed exit strategy from these cases. The clarity and

  transparency that will come through the appointment of an examiner will assist parties-in-interest

  in assessing the viability of any future plan ultimately proposed by the Debtors or other parties-in-

  interest.

           42.         In a chapter 11 case with an unsecured creditors’ committee, the committee would

  have likely investigated many of the issues described in the Motion. Here, where no committee

  has been appointed, the need for an examiner is more acute.

           43.         Pervasive Insider Connections and Conflicts of Interest. The need for an

  independent investigation is particularly appropriate here where there are pervasive insider



  4817-7129-2347 v.3                               17
Case 19-44208-mxm11 Doc 278 Filed 05/20/20               Entered 05/20/20 15:06:08          Page 23 of 48




  connections, conflicts of interest, and potential self-dealing, including on a postpetition basis. See

  e.g. In re Gilman Servs., 46 B.R. 322, 327 (Bankr. D. Mass 1985) (noting that insider transactions

  “warrant[] an investigation by an examiner where there are unanswered questions concerning the

  transaction and interrelationship of the parties involved”); In re Keene Corp., 164 B.R. 844, 856

  (Bankr. S.D.N.Y. 1994) (citation omitted) (“Often, appointment of an examiner is warranted when

  the debtor’s transaction with affiliates should be investigated.”); In re McCornhill Publishing, Inc.,

  73 B.R. 1013 (Bankr. S.D.N.Y. 1987) (approving the appointment of a trustee to “investigate the

  financial affairs of the debtor” where, inter alia, “the debtor’s directors have conflicting interests

  in various affiliated entities…[t]he debtor’s president has closely intertwined the affairs of the

  debtor corporation with those of the affiliated entities” and “[t]he debtor’s financial records are

  incomplete and haphazard”). At the 341 Meeting, parties-in-interest learned that the Debtors’ key

  officers received over $1 million in payments from the Debtors through Mansfield Management,

  even though no formal written agreement exists between the Debtors and Mansfield Management

  or Mansfield Management and the Debtors’ officers. More recently, the Debtors are seeking to

  transition the AWIS business to NIIA, an entity owned and controlled by Mr. Jordan and Mr.

  Brock. Insurety has raised concerns about that transaction. An independent examiner should

  closely review the entire relationship between AWIS, AHCM, NIIA, Mansfield Management, Mr.

  Brock, Mr. Jordan, and the other officers and employees of the Debtors. To date, the Debtors and

  NIIA have provided very limited information relating to the transaction. The appointment of an

  independent examiner to fully investigate the insider relationships, insider transfers, and pervasive

  conflicts of interest involved in these chapter 11 cases would be beneficial to all parties in interest.

           44.         Numerous Material Reporting Discrepancies. Insurety has identified numerous

  reporting discrepancies in the various reports produced by the Debtors and CyberX during the




  4817-7129-2347 v.3                             18
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                   Entered 05/20/20 15:06:08        Page 24 of 48




  prepetition and postpetition periods. As is evident from the chart below, the scale and extent of

  reporting discrepancies is extensive.

                               Summary Chart of Discrepancies in the Reports
   Comparing…                     To…                         Discrepancy
   Cancellation Report            Discovered Collection       Missing/withheld collections from 10,124
                                  Reports                     Policies ($4,020,170.37)
   Original Collection            Discovered Collection       Discovered Collection Reports omit 4,200
   Reports                        Reports                     policies included in the Original Collection
                                                              Reports. These same policies also do not
                                                              appear in the Cancellation Report. The
                                                              omission of 4,200 policies means that the
                                                              Debtors’ postpetition reporting on Insurety
                                                              collections is likely grossly understated.
                                                              Substantial discrepancies in the number of
                                                              policies reported and the amounts collected
                                                              (e.g. 2,500 discrepancy in number of
                                                              policies reported for April 2019)
   Original Collection            CyberX Collection           Substantial discrepancies in the number of
   Reports                        Reports                     policies reported and amounts collected
                                                              (e.g., $600,000 discrepancy for July 2019)
   CyberX Funding                 Original Funding            Substantial discrepancies in the number of
   Reports                        Reports                     policies reported and amounts collected
                                                              (e.g., $172,000 and 604 policies for
                                                              October 2018)
   Discovered Collection          Cancellation Report         Substantial discrepancies in Unique
   Reports                                                    Members (22,600 Member-difference)
   Funding Reports                Member File                 Substantial discrepancies between no-take
                                                              credits acknowledged in the Funding
                                                              Reports and the cancellation data in the
                                                              Member File (e.g. 11,163 un-credited no-
                                                              takes, and 4,135 only partially credited no-
                                                              takes representing over $2.6 million in
                                                              unreported, or underreported, credits)

           45.         Both the nature and extent of the reporting discrepancies call into serious question

  the reliability of the Debtors’ reporting and the integrity of the Debtors’ data management and data




  4817-7129-2347 v.3                                 19
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                         Entered 05/20/20 15:06:08     Page 25 of 48




  processing systems as well as the Debtors’ internal processes, policies, and procedures followed

  by the Debtors in managing their data management and data processing systems.

             46.       Insurety has substantial experience working with IMOs and TPAs. The lack of

  reliability and detail in the Debtors’ reporting, as well as the scale and scope of the discrepancies

  Insurety has identified in the Debtors’ reporting data, falls far outside industry standards. Insurety

  has been trying for months to obtain further information to clarify the discrepancies it has identified

  to little avail. Absent the appointment of an independent examiner the Debtors are highly unlikely

  to provide the necessary information and transparency to resolve the material discrepancies in the

  Debtors’ reporting. Indeed, given the prevalence of inconsistent and unreliable reporting, absent a

  review by an independent third party, it will be virtually impossible for the Debtors to regain

  credibility with respect to the reporting they provide in these chapter 11 cases.

             47.       Clear instances of financial mismanagement. Insurety has identified clear

  instances of financial mismanagement on the part of the Debtors and their officers. For example,

  from testimony at the first day hearing and subsequent disclosures in their Schedules and SOFAs,

  it is clear the Debtors ignored their obligation to hold Insurety’s Purchased Assets in trust (i.e. the

  fraction of policy payments from members that Insurety was entitled to receive) and instead used

  millions of dollars of trust fund monies to purchase new commissions (and perhaps for operating

  capital).6

             48.       Insurety has also conducted a review of the AHCM General Ledger, the Bank

  Statements, and the Debtors’ Revenue Summaries. While limited in scope, Insurety’s review of

  the foregoing financial information identified numerous discrepancies in the Debtors’ financial

  reporting. Ultimately, the limited financial information produced to Insurety together with the



  6
      Cite to Delbert Lee Testimony and the Schedules (Debtors’ cash as of the petition date).


  4817-7129-2347 v.3                                     20
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                 Entered 05/20/20 15:06:08       Page 26 of 48




  gross discrepancies in that information have made it impossible to conduct a more fulsome analysis

  of the Debtors’ books and records. However, the discrepancies that Insurety has identified raise

  serious questions regarding the Debtors’ financial record-keeping generally and undermine the

  credibility of the Debtors’ financial disclosures in their chapter 11 cases. An examiner could

  review the Debtors financial reporting, investigate deficiencies and irregularities, and bring

  enhanced credibility to the Debtors’ financial reporting moving forward.

           49.         Evidence of Twisting. The Debtors’ CRO identified 188 potential instances of

  twisting in his analysis of what Insurety believes was only the first several weeks of NIIA’s

  business relationship with AHCM. Since the January 2020 meeting between Insurety and the CRO,

  the CRO has not provided Insurety with an update of either (a) his investigation of the 188 potential

  instances of twisting or (b) his twisting analysis (or whether he even conducted one) for the period

  after the January 2020 meeting. Since the January 2020 meeting, more than four months have

  passed and to Insurety’s knowledge the Debtors have not conducted any additional analysis or

  investigation into instances of potential twisting. Insurety is particularly concerned with the

  Debtors’ apparent apathy regarding the issue of twisting because the Debtors’ insiders, including

  NIIA, have a clear conflict of interest with regard to twisting. Specifically, instances of twisting

  (as between AWIS and NIIA) will benefit NIIA and certain of the Debtors’ insiders, whereas the

  Debtors and their estates are harmed when such twisting occurs. An examiner would be in a

  position to both (a) investigate twisting and (b) recommend procedures and safeguards to prevent

  twisting.

           50.         The appointment of an examiner to conduct a targeted investigation is appropriate

  under the circumstances and is in the interests of the Debtors’ estates because an examiner would

  provide needed transparency, provide an objective assessment of the Debtors’ current systems and




  4817-7129-2347 v.3                               21
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                   Entered 05/20/20 15:06:08        Page 27 of 48




  processes, identify potential instances of wrongdoing or mismanagement, and provide objective

  recommendations for addressing any issues identified through the investigation.

                       ii.    The Debtors’ Qualifying Combined Unsecured Debts Exceed $5,000,000

           51.         Bankruptcy Code § 1104(c)(2) provides that “the court shall order” the appointment

  of an examiner if either “(1) such appointment is in the interests of creditors . . .; or (2) the debtor’s

  fixed, liquidated, unsecured debts other than debts for goods, services or taxes, or owing to an

  insider, exceed $5,000,000.00.” 11 U.S.C. § 1104(c). Courts have construed the language of §

  1104(c) to mean the appointment of an examiner is mandatory if the statutory requirements of §

  1104(c)(2) are met – i.e. if the debtors’ “fixed, liquidated, unsecured debts other than debts for

  goods, services or taxes, or owing to an insider, exceed $5,000,000.00.” See In re Revco D.S., Inc.

  898 F.2d 498, 501 (6th Cir. 1990) (appointment is mandatory under section 1104(c)(2)); In re

  Erickson Ret. Communities, LLC, 425 B.R. 309, 312 (Bankr. N.D. Tex. 2010) (“where the $5

  million unsecured debt threshold is met, a bankruptcy court ordinarily has no discretion”).

           52.         There is little case law discussing what constitutes a “fixed, liquidated, unsecured

  debt” for purposes of Bankruptcy Code § 1104(c)(2). See In re Dewey & LeBoeuf LLP, 478 B.R.

  627, 637 (Bankr. S.D.N.Y. 2012) (mentioning the dearth of authority interpreting the meaning of

  the terms in Bankruptcy Code § 1104(c)(2) and discussing definitions of “fixed debt”, “contingent

  debt”, and “liquidated debt” in Black’s Law Dictionary and the definitions of the same or similar

  terms “in other bankruptcy contexts”). However, because a claim asserted through a proof of claim




  4817-7129-2347 v.3                                22
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                       Entered 05/20/20 15:06:08              Page 28 of 48




  is “deemed allowed”7 and “constitutes prima facie evidence of the validity of the amount of the

  claim”,8 the amounts asserted in proofs of claim should be considered “fixed and liquidated.”9

           53.         The chart below identifies unsecured claims totaling $10,649,699 that have either

  been identified in the Debtors’ schedules (and not marked as contingent, unliquidated, or disputed)

  or that have been asserted pursuant to a proof of claim. The chart only includes claims that do not

  appear to be “debts for goods, services or taxes, or owing to an insider.” In accordance with

  Bankruptcy Code § 502(a) and Bankruptcy Rules 3001(f) and 3003(b)(1), the claims should be

  considered both “fixed” and “liquidated” for purposes of Bankruptcy Code § 1104(c)(2). Because

  the Debtors combined qualifying unsecured debts exceed $5,000,000, the appointment of an

  examiner is mandatory.

      Claimant                Nature of Claim Debtor                      Claim         Unsecured Claim
                                                                          No./Schedules Amount
      NXT Level Health        unpaid                AWIS                  Claim No. 5         $2,100,000
      LLC                     commissions
      United Enrollment       unpaid                AWIS                  Claim No. 3                      $350,000
      Services, LLC           commissions
      Data Partnership        insurance             AWIS/AHCM             Claim No. 9                   $4,264,407
      Group, L.P.             premiums                                    (AWIS)
                              collected                                   Claim No. 8
                                                                          (AHCM)
      Dr. Michael Rabie amounts under               AWIS                  Claim No. 10                  $3,500,000
                         sale agreement
      American Express credit card                  AHCM                   Claim No. 4                      $66,584
      National Bank
      GreatAmerica       chattel paper              AHCM                   Claim No. 5                     $171,708
      Financial Services contracts
      Corporation
      Zenith Real Estate rent                       AHCM                   Schedules                        $30,000
                                                                           (3.25)


  7
    11 U.S.C. §502(a) (“A claim or interest, proof of which is filed under section 501 of this title, is deemed allowed,
  unless a party in interest…objects.”).
  8
    Bankruptcy Rule 3001(f) (“A proof of claim executed and filed in accordance with these rules shall constitute prima
  facie evidence of the validity and amount of the claim.”).
  9
    See also Bankruptcy Rule 3003(b)(1) (“The schedule of liabilities…shall constitute prima facie evidence of the
  validity and amount of the claims of creditors, unless they are scheduled as disputed, contingent, or unliquidated.”).


  4817-7129-2347 v.3                                   23
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                Entered 05/20/20 15:06:08         Page 29 of 48




   Claimant                  Nature of Claim Debtor               Claim         Unsecured Claim
                                                                  No./Schedules Amount
   FCAWMA                    working capital    AHCM              Schedules              $132,000
                                                                  (3.9)
   Capital One, N.A.         credit card        AHCM              Schedules               $15,000
                                                                  (3.5)
   Assured Benefits          health insurance   AHCM              Schedules               $20,000
   Administration                                                 (3.3)
                                                                          Total $10,649,699

           B.          Establishment of Examiner’s Duties and Powers Pursuant to 11 U.S.C. §
                       1106(b)

           54.         Once appointed, the scope of an examiner’s investigation and duty to report is

  defined by the Court in accordance with Bankruptcy Code §§ 1104(c) and 1106(b). The bankruptcy

  court enjoys broad discretion in determining the appropriateness of the investigation, including its

  scope, duration, timing and subject matter. In re Revco D.S., Inc., 898 F.2d 498, 501 (6th Cir.

  1990). Bankruptcy Code § 1104(c) provides that an examiner shall:

           conduct an investigation of the debtor[s] as is appropriate, including an investigation of
           any allegations of fraud, dishonesty, incompetence, misconduct, mismanagement, or
           irregularity in the management of the affairs of the debtor or by current or former
           management of the debtor,…

  11 U.S.C. § 1104(c). Bankruptcy Code § 1106 provides that:

           except to the extent that the court orders otherwise, [the examiner shall] investigate the
           acts, conduct, assets, liabilities, and financial condition of the debtor, the operation of the
           debtor’s business and the desirability of the continuance of such business, and any other
           matter relevant to the case or to the formulation of a plan.

  11 U.S.C. § 1106(b) (incorporating § 1106(a)(3).

           55.         An examiner’s reporting obligations are further described in Bankruptcy Code §§

  1106, which provides that as soon as practicable, an examiner shall:

           (A) file a statement of any investigation conducted under [§ 1106(a)(3)], including any fact
           ascertained pertaining to fraud, dishonesty, incompetence, misconduct, mismanagement,
           or irregularity in the management of the affairs of the debtor, or to a cause of action
           available to the estate; and




  4817-7129-2347 v.3                              24
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                   Entered 05/20/20 15:06:08       Page 30 of 48




            (B) transmit a copy or summary of any such statement to…such [] entity as the court
            designates.

  11 U.S.C. § 1106(b) (incorporating § 1106(a)(4)).

            56.        As more fully discussed above, the appointment of an examiner is appropriate in

  these chapter 11 cases. Insurety proposes that an examiner should be appointed and that the

  examiner should be given the authority and mandate to conduct an investigation (and provide a

  report and related recommendations) of the following matters: (i) potential instances of insider

  dealing, conflicts of interest, or breaches of fiduciary duty; (ii) the reporting deficiencies identified

  by Insurety; (iii) the Debtors’ data management and data processing systems; (iv) the Debtors’

  books and records and financial reporting systems; and (v) twisting. Attached as Exhibit C is a

  more detailed description of the proposed scope of the Examiner’s investigation.

            WHEREFORE, Insurety respectfully requests that this Court enter an Order (i) granting

  this Motion, (ii) appointing an examiner for these bankruptcy estates, (iii) establishing the

  examiner’s powers and duties, and (iv) granting Insurety such other and further relief as is just and

  proper.



            RESPECTFULLY SUBMITTED this 20th day of May, 2020.

                                                   By: /s/ Jarom J. Yates
                                                      HAYNES AND BOONE, LLP
                                                      Ian T. Peck
                                                      State Bar No. 24013306
                                                      Jarom J. Yates
                                                      State Bar No. 24071134
                                                      2323 Victory Avenue, Suite 700
                                                      Dallas, TX 75219
                                                      Telephone: 214.651.5000
                                                      Facsimile: 214.651.5940
                                                      Email: ian.peck@haynesboone.com
                                                      Email: jarom.yates@haynesboone.com

                                                       and


  4817-7129-2347 v.3                              25
Case 19-44208-mxm11 Doc 278 Filed 05/20/20             Entered 05/20/20 15:06:08        Page 31 of 48




                                                   MAYER BROWN LLP
                                                   Robert S. Harrell
                                                   State Bar No. 09041350
                                                   Andrew Elkhoury
                                                   State Bar No. 24097648
                                                   700 Louisiana Street, Suite 3400
                                                   Houston, Texas 77004
                                                   Telephone: (713) 238-2700
                                                   Facsimile: (713) 238-4888
                                                   Email: rharrell@mayerbrown.com
                                                   Email: aelkhoury@mayerbrown.com

                                               ATTORNEYS FOR INSURETY CAPITAL,
                                               LLC



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on May 20, 2020, true and correct copies of the
  foregoing were served via email upon the parties that receive electronic notices in these cases
  pursuant to the Court’s ECF filing system.

                                               /s/ Jarom J. Yates
                                               Jarom J. Yates




  4817-7129-2347 v.3                          26
Case 19-44208-mxm11 Doc 278 Filed 05/20/20   Entered 05/20/20 15:06:08   Page 32 of 48




                                     Exhibit A
                                   May 13 Letter




  4817-7129-2347 v.3                     1
Case 19-44208-mxm11 Doc 278 Filed 05/20/20             Entered 05/20/20 15:06:08        Page 33 of 48




  May 13, 2020


  VIA ELECTRONIC MAIL

  Robert Forshey
  Forshey Prostok, LLP
  777 Main Street, Suite 1290
  Fort Worth, TX 76102
  bforshey@forsheyprostok.com

         RE:     In re American Workers Insurance Services, Inc. (“AWIS”) and Association
                 Health Care Management, Inc. (“AHCM” and together with AWIS, the
                 “Debtors”) (Jointly Administered Case No. 19-44209-mxm-11) – Request for
                 Agreement to the Appointment of An Examiner Pursuant to Bankruptcy Code §
                 1104(c).

  Mr. Forshey,

  As you are aware, we are bankruptcy counsel to Insurety Capital, LLC (“Insurety”) in connection
  with the above-referenced jointly administered chapter 11 cases (the “Chapter 11 Cases”). It is
  our understanding that the Debtors’ current chief restructuring officer, CR3 Partners, William
  Roberts, and Brandon Smith are no longer able to serve as CRO to the Debtors and that the
  Debtors are seeking to appoint a new CRO pursuant to the Debtors’ Application for Order (A)
  Authorizing the Employment and Retention of Harris & Dickey, LLC to Provide a Chief
  Restructuring Officer and Certain Additional Personnel to the Debtors, and (B) Designating
  John Tittle, Jr. as Chief Restructuring Officer for the Debtors [Docket No. 231] (the “New CRO
  Application”). As you are aware, Insurety has been attempting to coordinate with Mr. Roberts
  since at least December 2019 to obtain further information regarding numerous discrepancies
  and irregularities contained in reports and financial information that Insurety has received from
  the Debtors and CyberX Group, LLC (“CyberX”). These discrepancies and irregularities relate to
  both prepetition and postpetition events and conduct and raise serious concerns that the Debtors,
  either through negligence or with intent, are misreporting and/or mishandling key information to
  the detriment of Insurety, policyholders, and the Debtors’ estates. A summary of these
  discrepancies and irregularities, along with a description of Insurety’s efforts to obtain further
  clarifying information from Mr. Roberts and the Debtors, is included hereafter in this letter. As
  more fully described below, despite Insurety’s efforts to obtain answers from Mr. Roberts and
  the Debtors, few if any answers have been provided. The Debtors’ New CRO Motion enhances
  Insurety’s concerns that the Debtors are either unwilling or unable to provide the necessary
  clarification.
  Insurety’s concerns about reporting discrepancies and irregularities are compounded by its
  concerns about potential self-dealing and conflicts of interest by the Debtors’ insiders. You are
  aware that Insurety has objected to the Debtors’ request to enter into an agreement with its
  affiliate National Individual Insurance Agency, LLC (“NIIA”) pursuant to the Debtors’ Motion
                                                                                     Haynes and Boone, LLP
                                                                                  Attorneys and Counselors
                                                                                       2323 Victory Avenue
                                                                                                    Suite 700
                                                                                         Dallas, Texas 75219
                                                                                            T (214) 651-5000
                                                                                            F (214) 651-5940
                                                                                  www.haynesboone.com
Case 19-44208-mxm11 Doc 278 Filed 05/20/20              Entered 05/20/20 15:06:08        Page 34 of 48




  for Authority to Enter into Servicing Agreement Between Association Healthcare Management,
  Inc. and National Individual Insurance Agency, LLC [Docket No. 113] (the “NIIA Motion”).
  Insurety’s primary concerns surrounding the NIIA Motion relate to the fact that NIIA is owned
  and controlled by the Debtors’ insiders and Insurety is concerned that the agreement with NIIA
  is being made at the expense, and to the detriment, of the Debtors and their estates.
  Insurety therefore intends to file a motion seeking the appointment of an examiner pursuant to
  Bankruptcy Code § 1104(c). Insurety believes that it would be in the best interests of the
  Debtors’ estates to have an independent examiner conduct an examination of the Debtors’
  business operations, financial records, reporting and recordkeeping systems, as well as the
  relationship and agreements between the Debtors’ insiders, the Debtors’ affiliates, and the
  Debtors.
       I.   General Background
  Insurety and AWIS entered into that certain Commission Assignment Agreement dated as of July
  16, 2018 (the “CAA”), Insurety, AWIS and AHCM entered into that certain TPA Servicing
  Agreement dated as of July 16, 2018 (the “TPASA”), and Insurety and AWIS entered into that
  certain Exclusive Management Services Agreement dated as of July 16, 2018 (the “EMSA”, and
  together with the CAA and the TPASA, the “Agreements”).
  Beginning in July 2018, Insurety began purchasing future commissions from AWIS pursuant to
  the terms of the Agreements. Under the terms of the CAA, when Insurety purchases
  commissions, Insurety obtains from AWIS all of its right, title, and interest, in the commissions,
  including the right to monthly administrative fees for the life of the underlying policies to
  Insurety (the “Purchased Assets”). The Agreements recognize that the Purchased Assets are
  Insurety’s exclusive personal property, for which AWIS and AHCM are only custodians.1
  In the ordinary course, AWIS would send Insurety a list of policies written, the commission
  amounts on those policies, the requested advance amount and other information every week (the
  “Original Funding Reports”). AHCM agreed, as a licensed TPA, and pursuant to the terms of the
  TPASA, to collect policyholder premiums and to remit the agreed upon portion through a
  waterfall, first to carriers, then to Insurety, then to other parties as more fully described in the
  Original Collection Reports (defined below). The amount of money AHCM transferred to
  Insurety through the waterfall was based on the data in the Original Funding Reports and
  Original Collection Reports.
  Pursuant to the Bankruptcy Court’s cash collateral orders, the Debtors are required to continue
  paying Insurety 100% of the amounts Insurety was entitled to receive in connection with
  Insurety’s funding advances prior to July 24, 2019 as well as 100% of the commissions and other
  fees that Insurety would have been entitled to receive in connection with funding advances made
  by the Debtors after July 24, 2019 (the “Insurety Collections”). The methodology for calculating
  the Insurety Collections remains the same during the postpetition period as during the prepetition
  period. Therefore, discrepancies that existed in the underlying data in the Original Funding


  1
      See e.g. EMSA § 1.03(d); TPASA § 1.02.


                                                   2
Case 19-44208-mxm11 Doc 278 Filed 05/20/20               Entered 05/20/20 15:06:08        Page 35 of 48




  Reports or the Original Collection Reports requires adjustments in the amount of the Insurety
  Collections that Insurety is entitled to receive from the Debtors, both on a prepetition and a
  postpetition basis.
   II.      Information Reviewed
  Insurety and its professionals have reviewed, inter alia, the following reports relating to the
  Purchased Assets received from the Debtors and/or Cyber-X from both before and after the
  Petition Date.
         1. A list of cancelled policies that was received from the Debtors through discovery on
            December 2, 2019 (the “Cancellation Report”). The Cancellation Report ostensibly
            contains a list of all policies cancelled from July 2018 through December 1, 2019 tracked
            by member ID and termination date. The Cancellation Report also included detailed
            information such as member and product information for each cancelled policy.
         2. The collection reports provided by the Debtors to Insurety in the ordinary course of
            business from June 2018 through July 31, 2019 (the “Original Collection Reports”). The
            Original Collection Reports ostensibly contained lists of all renewed policies and related
            collection amounts. The Original Collection Reports lacked key data that should have
            been provided in accordance with the Insurety reporting templates.
         3. The collection reports provided by the Debtors through discovery in November 2019
            which cover the period from August 2018 through July 2019 (the “Discovered Collection
            Reports”). The Discovered Collection Reports report data on a monthly basis and
            ostensibly incorporate the collections received as tracked by policy number. The data
            provided through the Discovered Collection Reports was more comprehensive then the
            data included in the Original Collection Reports. For example, member IDs were more
            consistently provided in the Discovered Collection Reports than in the Original
            Collection Reports.
         4. The collection reports provided by the Debtors to Insurety since the Petition Date through
            the present (the “Postpetition Collection Reports”). The Postpetition Collection Reports
            have not always been presented in a consistent format and some lack crucial data, such
            as, for example, the individual policy IDs for which collections are being reported.
         5. In response to a subpoena issued by Insurety, CyberX produced collection reports to
            Insurety in November 2019 which cover the period from August 2018 through October
            2019 (the “CyberX Collection Reports”). The Debtors license and use a software system
            developed by CyberX to process new policies written and collections received. Because
            CyberX merely licenses and hosts the data processing software used by the Debtors, but
            does not manage or populate policy-related data, the CyberX Collection Reports should
            match the Original Collection Reports and the Discovered Collection Reports for the
            periods in question. However, these reports do not match.
         6. The Original Funding Reports. The Original Funding Reports are the reports of new sales
            and chargebacks of policies in the Insurety Commission Advance Program. These
            reports were supposed to, but often did not, contain the policy number, member
            information in addition to agent and commission information. These reports were sent
            weekly and were the basis for the Insurety advances. The Original Funding Reports were
            received from June 2018 until July 2019.

                                                     3
Case 19-44208-mxm11 Doc 278 Filed 05/20/20            Entered 05/20/20 15:06:08         Page 36 of 48




     7. The funding reports produced by the Debtors through discovery which cover the period
         from August 2018 through July 7, 2019 (the “Discovered Funding Reports”). The
         Discovered Funding Reports appear to be generated on a weekly basis and ostensibly
         contain a comprehensive list of the funds requested for commission advances on new
         policies as tracked by policy number. The Discovered Funding Reports also include
         detailed information such as the amount earned and advance paid by Insurety for each
         policy as well as information specific to the member, agent, and product associated with
         each new policy. The Discovered Funding Reports contained a more complete data set
         than the data included in the Original Funding Reports although the Discovered Funding
         Reports still lack crucial data, such as, for example, the product created date, the product
         active date, and policy numbers in 39,559 funding rows (which covers the period ranging
         from 11/25/2018 through 01/06/2019).
     8. The funding reports provided by CyberX through discovery in November 2019 which
         cover the period from August 2018 through October 2019 (the “CyberX Funding
         Reports”). The CyberX Funding Reports ostensibly incorporate the funds required for
         commission advances on new policies as tracked by policy number. The CyberX Funding
         Reports also include detailed information regarding the member, product, and
         commissionable amount associated with each new policy.
     9. A spreadsheet containing a list of members who have purchased policies through AWIS
         that was received from the Debtors after the Petition Date (the “Member File”). The
         Member File contains data relating to 71,953 member IDs, and includes the initial
         payment date along with other key data.
     10. A report received from AHCM that identifies the annual persistency and falloff by month
         for every active product offered by AHCM from October 2018 through September 2019
         (the “Product Persistency Report”). The Product Persistency Report ostensibly contains a
         comprehensive list of every product offered by AHCM to policy holders tracked by
         product name. The Product Persistency Report identifies the total number of enrollments,
         no takes, and falloffs by month to determine the total number of terminations, as well as
         the falloff percentage, for each product.
     11. A spreadsheet produced by the Debtors through discovery in November 2019 containing
         a list of members who purchased a policy in a “face-to-face” setting from October 2018
         through September 2019 (the “Face-to-Face Data”). The Face-to-Face Data is generated
         on a monthly basis and is comprised of policy information such as the associated Member
         ID, billing frequency, and monthly premium for each face-to-face policy.
  Insurety and its professionals have also reviewed, inter alia, the categories of financial
  information and reporting relating to the Debtors from both before and after the Petition Date
  listed below.
     1. The AHCM general ledger for the period beginning in June 2018 through early October
        2019 produced by AHCM through discovery in the Chapter 11 Cases (the “AHCM
        General Ledger”).
     2. AHCM bank statements for Comerica account ending in 4886, Bank of America account
        ending in 3124, and Capital One account ending in 8773, for the period beginning in July



                                                  4
Case 19-44208-mxm11 Doc 278 Filed 05/20/20              Entered 05/20/20 15:06:08        Page 37 of 48




         2018 through September 2019 that were produced by AHCM through discovery in the
         Chapter 11 Cases (collectively, the “Bank Statements”).
      3. The Debtors’ postpetition revenue summaries prepared by AHCM, which ostensibly
         indicate actual / projected revenues for October through December 2019 (the “Debtors’
         Revenue Summaries”). The Debtors’ Revenue Summaries additionally identify the actual
         / projected cost of goods sold and gross profit for each month.
  III. Summary of Discrepancies and Irregularities Identified By Insurety and Its
         Professionals
  Based on its review of the above-mentioned documents, reports, and other information, Insurety
  has identified, without limitation, the discrepancies and irregularities as further described below.
         A. Discrepancies Between the Cancellation Report and the Collection Reports
  The Purchased Assets include Insurety’s rights in certain cash flows from the policies in which
  Insurety has purchased commissions, including the right to collect a monthly administrative fee
  for the life of the applicable policy. Coverage under a policy is predicated on the policyholder’s
  payment of the required premiums. Failure to make a premium payment by the deadline in the
  policy results in the automatic termination of the insurance policy. In the ordinary course of its
  business, prior to the Petition Date, Insurety did not have access to the Cancellation Report,
  which identifies the termination date for each policy. Through discovery in the Chapter 11 Cases,
  however, Insurety obtained the Cancellation Report. Insurety then conducted an analysis of the
  Cancellation Report, comparing the policy termination dates in the Cancellation Report to
  information from the Discovered Collection Reports. Insurety expected to see that a policy
  would be removed from a Discovered Collection Report the month of or after the cancellation
  date reported in the Cancellation Report (depending on the relevant timing of the cancellation).
  Instead, Insurety’s analysis revealed discrepancies between the Cancellation Report and the
  Collection Reports with respect to 10,124 policies. Specifically, the Collection Report evidenced
  that collections from those 10,124 policies ceased prior to the date collections should have
  ceased based on the cancellation dates in the Cancellation Report. In other words, the
  discrepancies suggest that money was likely collected in connection with some or all of those
  10,124 policies but not remitted to Insurety. In some instances, the Cancellation Report revealed
  that the policies included in Insurety’s Purchased Assets were not actually cancelled. Instead, the
  insured continued to pay his/her premiums to AHCM for as long as 6 months after the purported
  cancellation date, but Insurety did not receive its commissions or monthly administrative fees
  from those active policies as required by the Agreements. Based on the foregoing discrepancies,
  the Debtors appear to have inappropriately withheld $4,020,170.37 in collections from Insurety.
         B. Discrepancies Between Original Collection Reports and Discovered Collection
            Reports
  Insurety reviewed the Original Collection Reports and compared them to the Discovered
  Collection Reports, which revealed that the Discovered Collection Reports did not include 4,200
  policies that were included on the Original Collection Reports. Notably, those policies also do
  not appear on the Cancellation Report. Because Insurety is entitled to its share of payments made



                                                   5
Case 19-44208-mxm11 Doc 278 Filed 05/20/20               Entered 05/20/20 15:06:08         Page 38 of 48




  under those 4,200 policies during the postpetition period, it is critical that the discrepancies be
  resolved.
  Insurety also compared the number of policies and collection amounts reported in the Original
  Collection Reports against the number of policies and collection amounts in the Discovered
  Collection Reports for the same period. There are substantial discrepancies between the Original
  Collection Reports and the Discovered Collection Reports in both the number of policies
  reported and the amounts collected. For example, the number of policies reported in the April
  2019 Original Collection Reports was approximately 25,000 while the number of policies
  reported in the April 2019 Discovered Collection Reports was approximately 22,500.
         C. Discrepancies Between the Original Collection Reports and the Cyber-X
            Collection Reports
  Insurety compared the number of policies and collection amounts reported in the Original
  Collection Reports to the number of policies and collection amounts in the CyberX Collection
  Reports for the same period. Insurety’s analysis revealed that there are substantial discrepancies
  in both the number of policies reported and the amounts collected as between the Original
  Collection Reports and the CyberX Collection Reports. For example, collections in July 2019, as
  reported in the CyberX Collection Reports, were approximately $1.5 million, whereas collections
  in July 2019, as reported in the Original Collection Reports were approximately $2.1 million,
  representing a difference of approximately $600,000.
         D. Discrepancies in the CyberX Funding Reports and the Original Funding
            Reports
  Insurety compared the number of policies and amounts advanced as reported in the Discovered
  Funding Reports and the CyberX Funding Reports for the same period. Insurety’s analysis
  revealed that there are substantial discrepancies in both the number of policies reported and the
  amounts advanced between the Discovered Funding Reports and the CyberX Funding Reports.
  For example, amounts advanced on October 14, 2018, as reported in the CyberX Funding
  Reports, were approximately $181,000 on 779 policies, whereas amounts advanced on October
  14, 2018, as reported in the Discovered Funding Reports were approximately $9,000 for 175
  policies. There is an unexplained discrepancy of approximately $172,000 in the amount
  advanced and an unexplained discrepancy of 604 policies based on this analysis.
         E. Discrepancies in the Members Reported Through Collection Reports and the
            Cancellation Report
  Insurety’s analysis has also revealed that there are substantial discrepancies in the number of
  existing members reported in the Discovered Collection Reports and the Cancellation Report
  analyzed during the same time periods. For example, nearly 60,000 unique members are
  identified in the Cancellation Report while only 37,400 unique members were identified in the
  Discovered Collection Reports. Moreover, only 24,000 unique members appeared on both the
  Collection Reports and the Cancellation Report. The scale of these discrepancies is stunning and
  raises material concerns regarding the reliability of all the Debtors’ reporting. Further, since the
  Insurety Collections are composed of two components – i.e. (1) the commission and (2) an
  administrative fee based on the number of members (per member, per month “PMPM”), any


                                                    6
Case 19-44208-mxm11 Doc 278 Filed 05/20/20            Entered 05/20/20 15:06:08        Page 39 of 48




  improper reduction in the number of reported members would result in a direct reduction in the
  Insurety Collections both before and during the pendency of this matter.
                         Summary Chart of Discrepancies in the Reports
   Comparing…                   To…                           Discrepancy
   Cancellation Report          Collection Reports            Missing/withheld collections from
                                                              10,124 Policies ($4,020,170.37)
   Original Collection          Discovered Collection         4,200 policies missing
   Reports                      Reports
   Original Collection          CyberX Collection             Substantial Discrepancies (e.g.,
   Reports                      Reports                       $600,000 discrepancy for July
                                                              2019)
   CyberX Funding Reports       Original Funding Reports      Substantial Discrepancies (e.g.,
                                                              $172,000 and 604 policies for
                                                              October 2018)
   Discovered Collection        Cancellation Report           Substantial Discrepancies in
   Reports                                                    Unique Members (22,600 Member-
                                                              difference)


         F. Evidence of Twisting
  The parties agree that twisting is problematic because it removes assets from the Debtors’
  bankruptcy estates. At a meeting between Bill Roberts, Insurety’s financial advisor Whitley
  Penn, and Insurety in January 2020, Bill Roberts stated that he compared lists of AWIS
  policyholders and the NIIA policyholders. Bill Roberts’ analysis showed that, at that time, 188
  members, with an unknown number of policies, left AWIS and transitioned to NIIA. Of those
  188 members, 41 were sold the new policy (outside the Debtors’ bankruptcy estates and reducing
  Insurety Collections) by the same agent who sold them the old policy (inside the estate and a part
  of the Insurety Collections). Mr. Roberts said he intended to investigate the 41 members
  (presumably by reviewing the recorded calls) and dismissed any concern over the remaining 143
  members.
  Insurety advised Mr. Roberts that it would be common practice to have an agent who was
  affiliated with the original agent sell the new policy in a twisting scheme. Mr. Roberts
  acknowledged the concern and stated he would include those in his investigation. Mr. Roberts
  also indicated that he would update his analysis. Mr. Roberts has not provided any additional
  information. Insurety does not have the data or methodology that Mr. Roberts relied on for his
  analysis.




                                                  7
Case 19-44208-mxm11 Doc 278 Filed 05/20/20              Entered 05/20/20 15:06:08        Page 40 of 48




         G. Discrepancies Between Reporting in the Member File and No-Take Credits in
            the Funding Reports
  Insurety’s review of the Member File suggests that the Debtors have retained over $2.6 million
  in connection with “no-take” accounts that should have been credited to Insurety in the Funding
  Reports. Under the Agreements, Insurety is entitled to a refund from the Debtors of amounts
  advanced for a policy that is cancelled within 30 days of funding. Insurety’s review of the
  Member File showed that 11,163 members purchased policies against which Insurety made an
  advance which were cancelled within 30 days of funding and for which Insurety was never
  credited as required by the Agreements. Insurety’s analysis of the Member File also showed that
  there were an additional 4,135 members who purchased policies against which Insurety made an
  advance which were cancelled within 30 days of funding and for which Insurety was only
  provided a partial credit.
         H. Discrepancies in Financial Records and Account Information
  While Insurety has been provided relatively minimal access to the Debtors’ financial
  information, through its review of the AHCM General Ledger, the Bank Statements, and the
  Debtors’ Revenue Summaries, Insurety has identified a number of disconcerting discrepancies
  and irregularities. For example, Insurety’s review of the AHCM General Ledger revealed that the
  balances in the Comerica Bank Statements decreased by approximately $763,000 from June
  2019 through August 2019, whereas the balance for the Comerica account as described in the
  AHCM General Ledger increased by approximately $475,000 during the same time period.
  Similarly, the AHCM General Ledger relating to September 2019 indicated revenues of $5.7
  million while the Debtors’ Revenue Summaries indicated revenues of $7.7 million during the
  same period. Ultimately, the limited scope of financial information produced to Insurety together
  with the gross discrepancies in that information have made it impossible to conduct a more
  fulsome analysis of the Debtors’ books and records. However, the discrepancies that Insurety has
  identified raise serious questions regarding the Debtors’ financial record-keeping generally and
  undermine the credibility of any financial disclosures the Debtors have made or that they
  continue to make in their Chapter 11 Cases.
  IV.    Insurety’s Attempts to Obtain Further Information and Explanations from the
         Debtors and Mr. Roberts
  The above-described discrepancies and reporting irregularities call into serious question the
  reliability of all of the Debtors’ reporting and their activity. Similarly, the evidence of twisting
  raises concerns about the transition of the AWIS business to NIIA and whether appropriate
  procedures and protections are in place to prevent twisting. In early December 2019, Whitley
  Penn contacted Mr. Roberts by phone and email to inform him of the numerous discrepancies
  and reporting irregularities that they had discovered. In January 2020, an Insurety representative
  and Whitley Penn met in person with Mr. Roberts and presented him with documents and files
  identifying a number of the discrepancies described above as well as evidence of twisting.
  Insurety was informed by Mr. Roberts that he would review the Insurety analysis and conduct an
  internal review to resolve the discrepancies, investigate twisting, and otherwise provide further
  clarification to Insurety. Insurety followed up with Mr. Roberts again in February and March and
  was informed by Mr. Roberts that he had still not begun his review of the materials. On April 3,


                                                   8
Case 19-44208-mxm11 Doc 278 Filed 05/20/20             Entered 05/20/20 15:06:08         Page 41 of 48




  2020, Insurety again contacted Mr. Roberts and was told by Mr. Roberts that he had still not
  reviewed the materials but intended to do so.
   V.    The Need for an Examiner
  The Debtors have proved themselves either unwilling or unable to provide an explanation for the
  foregoing discrepancies and irregularities. After attempting to work with the Debtors and Mr.
  Roberts for almost six months to understand the numerous discrepancies and irregularities,
  Insurety has been given more questions and no answers. The time has come for an independent
  third party to conduct an in-depth review and analysis of the Debtors’ financial records, business
  records, and reporting processes to provide the necessary clarity and credibility that is currently
  lacking. Absent a thorough review by an independent third party with experience in this industry,
  Insurety believes it is impossible to determine the true nature of the Debtors’ members,
  collections, and respective rights and obligations. The need for transparency and reliability is
  particularly crucial when the Debtors are seeking to transition the AWIS business to an affiliated
  non-Debtor. A lack of precision and detail in the Debtors’ records enhances the risk and
  likelihood that assets, opportunities, and information that belong to the Debtors can be
  transitioned or otherwise transferred, whether willfully or through negligence, to NIIA or other
  non-Debtor affiliates or insiders without detection.
  Through this letter, we are informing you that Insurety will be raising a limited objection to the
  New CRO Application and intends to file a motion seeking the appointment of an independent
  examiner under Bankruptcy Code § 1104(c). While Insurety does not have a per se objection to
  the appointment of a new CRO, Insurety is concerned, based on the history of these Chapter 11
  Cases and its interactions with Mr. Roberts, that a CRO will lack both the independence and the
  mandate to conduct the kind of analysis that will provide Insurety, the Court, and other parties in
  interest with the transparency called for under the circumstances. Because Insurety believes that
  an independent examiner will provide much-needed transparency to the estate while allowing the
  Debtors to maintain control of these Chapter 11 Cases as debtors-in-possession, Insurety is
  requesting that the Debtors consent to the appointment of an independent examiner.
  Please call me at your earliest convenience to discuss the matters presented in this letter. We look
  forward to hearing from you.

  Sincerely,

  /s/Jarom J. Yates
  Jarom J. Yates
  Haynes and Boone, LLP
  o: 214.651.5139
  c: 214.551.8793
  Jarom.yates@haynesboone.com




                                                   9
Case 19-44208-mxm11 Doc 278 Filed 05/20/20             Entered 05/20/20 15:06:08     Page 42 of 48




                                              Exhibit B
                 Graford Business Management, LLC Filing with Texas Secretary of State




  4817-7129-2347 v.3                              1
Case 19-44208-mxm11 Doc 278 Filed 05/20/20   Entered 05/20/20 15:06:08   Page 43 of 48
Case 19-44208-mxm11 Doc 278 Filed 05/20/20   Entered 05/20/20 15:06:08   Page 44 of 48
Case 19-44208-mxm11 Doc 278 Filed 05/20/20   Entered 05/20/20 15:06:08   Page 45 of 48
Case 19-44208-mxm11 Doc 278 Filed 05/20/20     Entered 05/20/20 15:06:08   Page 46 of 48




                                      Exhibit C
                           Scope of Examiner’s Investigation
                             (Exhibit 1 to Proposed Order)




  4817-7129-2347 v.3                      1
Case 19-44208-mxm11 Doc 278 Filed 05/20/20                Entered 05/20/20 15:06:08         Page 47 of 48




                                   Scope of Examiner’s Investigation
      1. Conduct an independent investigation and analysis of potential instances of insider
         dealing, conflicts of interest, or breaches of fiduciary duty, including each of the matters
         identified below, and provide a report relating to the same.
                a. Identify and analyze all agreements, formal and informal, between the Debtors
                   and any “affiliate” or “insider” of the Debtors, including without limitation,
                   Landon Jordan, Rusty Brock, Omar Kasani, Delbert Lee, Randee Mascorro, NIIA,
                   Mansfield, Graford Business Management, LLC, and any other insider or affiliate
                   of the Debtors or any of the foregoing.
                b. Identify and review all transfers by or to the Debtors (whether direct or indirect)
                   to or from the Debtors’ insiders or affiliates occurring since the petition date.
                c. Identify and review all transfers by or to the Debtors (whether direct or indirect)
                   to or from the Debtors’ insiders or affiliates occurring prior to the petition date.
                d. Conduct a review of the relationship between NIIA and AHCM to assess whether
                   the agreement or relationship is in the best interests of the Debtors and their
                   estates and whether the relationship is being conducted at arms-length.
                e. Conduct an analysis of the actions of the Debtors’ officers and directors to assess
                   whether there are any potential breaches of fiduciary duties or improper insider
                   dealings that have occurred since June 2018 through the present.
      2. Conduct an independent investigation and analysis of the various data sets identified in
         the May 13 Letter (as defined in the Motion), including each of the matters identified
         below, and provide a report relating to the same.
                a. Review and determine whether the discrepancies reported by Insurety are
                   accurate.
                b. Analyze the reasons for any discrepancies identified, including whether any
                   wrongdoing or mismanagement were involved.
                c. Provide an assessment of the correct data.
                d. Make recommendations regarding proper reporting on a go-forward basis.
      3. Conduct an independent investigation and analysis of the Debtors’ data management and
         data processing systems, including each of the matters identified below, and provide a
         report relating to the same.
                a. Review and determine whether the Debtors’ data management and data
                   processing systems meet industry standards.
                b. Review and determine whether there are any material deficiencies in the Debtors’
                   data management and data systems.
                c. Review and determine whether appropriate safeguards and redundancies are in
                   place to ensure the accuracy and consistency of the Debtors’ data management
                   and data processing systems.




  4817-7129-2347 v.3                                  1
Case 19-44208-mxm11 Doc 278 Filed 05/20/20               Entered 05/20/20 15:06:08        Page 48 of 48




                d. Review and determine whether the Company’s current and historical practices,
                   policies, and procedures relating to the use and operation of the Debtors’ data
                   management and data processing systems are appropriate.
                e. Recommend appropriate modifications or adjustments to the Debtors’ data
                   management and data processing systems to improve accuracy, consistency, and
                   reliability.
                f. Recommend appropriate modifications or adjustments to the Debtors’ practices,
                   policies, and procedures relating to the use and operation of the Debtors’ data
                   management and data processing systems.
      4. Conduct an independent investigation and forensic analysis of the Debtors’ books and
         records and financial reporting systems, including each of the matters identified below,
         and provide a report relating to the same.
                a. Review the Debtors’ books and records and financial reporting to determine any
                   past wrong-doing.
                b. Identify any irregularities, deficiencies, potential instances of wrong-doing or
                   weaknesses in the Debtors’ books and records, financial reporting, or financial
                   record-keeping or reporting.
                c. Identify any material modifications to the Debtors’ books and records, financial
                   reports, financial reporting systems, or other financial record-keeping processes
                   since June 2018.
                d. Make recommendations regarding modifications to the Debtors’ financial record-
                   keeping.
      5. Conduct an independent investigation and analysis of potential twisting and provide a
         report and recommendations relating to the same. The investigation should include,
         without limitation, an investigation of the matters listed below.
                a. A review and comparison of (i) the members/policy holders with AWIS as of the
                   Petition Date through the present and (ii) the members/policy holders with NIIA
                   from the Petition Date through the present to determine whether there is any
                   overlap between the members/policyholders.
                b. To the extent any overlapping members/policyholders are identified, an analysis
                   of, inter alia, the following: (i) the date the AWIS policy was cancelled; (ii) the
                   date the NIIA policy commenced; (iii) the identity of the producer that signed the
                   policyholder/member; (iv) a review of relevant call records (including recordings)
                   relating to the signing of the new policy with NIIA; and (v) any other matters
                   deemed relevant by the examiner.




  4817-7129-2347 v.3                                 2
